DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al (US 2016/0207443) in view of Kurogi (US 2021/0307230).

Per claim 1, Widdowson teaches an [agricultural] work vehicle for operating in a field, comprising (Fig. 1 teaches a vehicle): 
a chassis (Fig. 1, vehicles are known to have a chassis); 
a cab mounted to the chassis and including a work space for an operator to control the work vehicle (Fig. 1, paragraph 0069 teaches a vehicle seat for the driver of the vehicle); 
a controller for controlling operation of the work vehicle (Fig. 2, paragraph 0010-0012 teaches a controller); 
a lighting system of the work vehicle comprising at least one array field light (0015, 0008,  and Fig. 2 teaches a lighting system for the vehicle having arrays of light emitting elements); 
a light control module disposed in electrical communication with the controller, the light control module configured to operably control the at least one array field light (Fig. 2 teaches light controller 70 in communication with controller 40 for controlling the output of light arrays);
 wherein, the controller transmits a signal to the light control module indicative of an intended path of travel of the work vehicle (Fig. 10, paragraph 0157, 0126; 0132-0134 teaches communication between plurality of sensors within the vehicle and the control unit and light controller 70, wherein control unit 40 sends signals to the light controller 70 to direct the projection of the lighting system);
further wherein, the at least one array field light projects a light emission corresponding to the intended path of travel onto the field at a location visible to the operator while operating the work vehicle (abstract, 0047, 0010, 0131-0133 and Fig. 10 teaches projecting lights onto the ground indicating intended path of the vehicle visible to the driver).  
	But Widdowson does not explicitly teach an agricultural work vehicle. However, in an analogous art, Kurogi teaches a work vehicle projecting light on an agricultural field (Fig. 1 and abstract). Therefore, before, the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Widdowson to implement his light projecting system onto work vehicles as taught by Kurogi. The rationale would be to help guide drivers of different kind of vehicles not only intended to passenger and work vehicles.  

	Per claim 2, Widdowson teaches wherein the at least one array field light comprises a high- definition pixel LED lighting module (0015 teaches array of LEDs. HD pixel LEDs are well-known and not a novel feature. So therefore, any kind of LEDs can be used depending on the user preference).  

	Per claim 3, Widdowson teaches wherein the controller receives an input from an operator control indicative of the intended path of travel, the at least one array field light projecting a signal corresponding to the intended path of travel (0024, 0157, 0160 and 0004 teaches receiving input of the driver intention and projecting an array of lights on the ground based on the intended path of travel).   

	Per claim 4, Widdowson teaches wherein the signal corresponds to a dashed line of a path to be followed by the vehicle (0040 and 0156).

	Per claim 6, Widdowson teaches wherein the light emission comprises a flashing light (0040).  

	Per claim 7, Widdowson teaches wherein the light emission comprises a symbol indicative of a direction corresponding to the intended path of travel of the work vehicle (Fig. 4 and Fig. 7).  

	Per claim 8, Widdowson teaches wherein the lighting system comprises a plurality of array field lights, where the light control module operably controls each of the plurality of array field lights to project the light emission corresponding to the intended path of travel onto the field (0015-0018 teaches plurality of array of lights).  

	Per claim 9, Widdowson doesn’t explicitly teach comprising a field map input disposed in communication with the controller, the field map input providing a layout of the field; wherein, the at least one array field light projects the light emission onto the field corresponding to the intended path of travel based on the field map input.  
	However, Kurogi teaches comprising a field map input disposed in communication with the controller, the field map input providing a layout of the field; wherein, the at least one array field light projects the light emission onto the field corresponding to the intended path of travel based on the field map input (Kurogi doesn’t explicitly teach the term map, however, Fig. 5 and accompanying paragraphs teaches the system is capable of having a layout of the agricultural field and projecting lights in the intended path of the vehicle). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Widdowson to use the field layout of Kurogi to direct the driver. The rationale would be to help the driver know visually the area of the work that needs to be worked on. 

	Per claim 10, Widdowson teaches wherein the at least one array field light comprises a first array field light and a second array field light; further wherein, the light control module selectively operates either the first or second array field light to project the light emission onto the field (0143 teaches first and second light emitters. 0017-0018 teaches plurality of array light sources, so the controller can use first or second light sources).  

	Per claim 11, Widdowson teaches wherein the at least one array field light comprises a first array field light and a second array field light; further wherein, the light control module selectively operates both the first and second array field lights to project the light emission simultaneously onto the field (rejection of claim 10 teaches first and second light emitters. Paragraph 0143 further teaches simultaneously emitting two colors of light. It would also be obvious to have more than one light emitted at the same time since it has plurality of light sources in order to have a bigger field of view).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al (US 2016/0207443) in view of Kurogi (US 2021/0307230) as applied to claim 1 and further in view of Donnelly et al (US 2017/0253252).

Per claim 5, Widdowson in view of Kurogi fails to teach wherein the light emission comprises a color indicative of an acceleration, deceleration or stopping of the work vehicle.  
However, Donnelly teaches autonomous vehicle having a lighting system and plurality of sensors (abstract). Donnelly further teaches wherein the light emission comprises a color indicative of an acceleration, deceleration or stopping of the work vehicle (0014, 0057 and 0060 teaches having illuminating different color lights for different maneuvers such as braking and acceleration). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Widdowson to use the color correspondence of Donnelly. The rationale would be to alert other vehicle drivers of the intention of the said driver/vehicle.   

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al (US 2016/0207443) in view of Kurogi (US 2021/0307230) as applied to claim 1 and further in view of Janssen et al (US 2019/0163196).

Per claim 12, Widdowson in view of Kurogi does not explicitly teach comprising a sensor for detecting an object along the intended path of travel; wherein, the controller receives a signal from the sensor indicative of the object and communicates an alternative path of travel to the light control module to avoid the object, the alternative path of travel being different from the intended path of travel; wherein, the at least one array field light projects a different light emission corresponding to the alternative path of travel.  
However, Janssen teaches a light projection system for an autonomous vehicle/robot (abstract). Janssen further teaches comprising a sensor for detecting an object along the intended path of travel; wherein, the controller receives a signal from the sensor indicative of the object and communicates an alternative path of travel to the light control module to avoid the object, the alternative path of travel being different from the intended path of travel (0019 teaches sensing an obstacle and rerouting or determining an alternative route to go around an obstacle); 
wherein, the at least one array field light projects a different light emission corresponding to the alternative path of travel (0049 teaches having different color light emission for different maneuvers. It would be obvious to have a different color light for going around an obstacle to differentiate an alternative route). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Widdowson to use the obstacle detection and rerouting system of Janssen. The rationale would be to avoid collision with an obstacle and to guide the vehicle to its desired destination.  

	
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al (US 2016/0207443) in view of Gieseke (US 2013/0222592).

Per claim 13, Widdowson teaches a work vehicle for operating in a field, comprising (Fig. 1 teaches a vehicle): 
a chassis having a front end, a rear end, a first side and a second side (Fig. 1, vehicles are known to have a chassis around the vehicle having front, rear and two sides); 
a cab mounted to the chassis and including a work space for an operator to control the work vehicle (Fig. 1, paragraph 0069 teaches a vehicle seat for the driver of the vehicle); 
a controller for controlling operation of the work vehicle (Fig. 2, paragraph 0010-0012 teaches a controller); 
[a device for detecting a maximum dimension of the work vehicle, the device being in communication with the controller]; 
a lighting system of the work vehicle comprising at least one array field light (0015, 0008,  and Fig. 2 teaches a lighting system for the vehicle having arrays of light emitting elements); 
a light control module disposed in electrical communication with the controller, the light control module configured to operably control the at least one array field light (Fig. 2 teaches light controller 70 in communication with controller 40 for controlling the output of light arrays); 
[wherein, the controller transmits a signal to the light control module indicative of the maximum dimension;] 
further wherein, the at least one array field light projects a light emission [corresponding to the maximum dimension] in a direction visible to the operator when positioned in the cab (abstract, 0047, 0010, 0131-0133 and Fig. 10 teaches projecting lights onto the ground indicating intended path of the vehicle visible to the driver).  
But, Widdowson does not explicitly teach a device for detecting a maximum dimension of the work vehicle, the device being in communication with the controller; wherein, the controller transmits a signal to the light control module indicative of the maximum dimension and projecting a light emission corresponding to the maximum dimension. 
In an analogous art, Gieseke teaches work vehicle clearance alert system (abstract). Gieseke further teaches a device for detecting a maximum dimension of the work vehicle, the device being in communication with the controller; wherein, the controller transmits a signal to the light control module indicative of the maximum dimension and projecting a light emission corresponding to the maximum dimension (paragraph 0033-0036, 0038-0039 and 0046 teaches determining/detecting using sensors the width and height of a vehicle with a load and determine if it will fit through a passage. Fig. 6 teaches displaying the warning if the vehicle will not fit through the passage). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Widdowson to use the height/width determination of Gieseke. The rationale would be to avoid collision and damage of the vehicle in case there is an obstacle on the travel path and project a light or display a warning to the driver of the vehicle.

	Per claim 14, Gieseke teaches wherein the device comprises a proximity sensor or camera (abstract teaching sensor or camera).  
 
	Per claim 15, see rejection of claim 13, wherein Gieseke teaches both maximum height and width. 
	
	Per claim 16, Widdowson teaches wherein the at least one array field light comprises a plurality of array field lights, each of the plurality of array field lights configured to project the light emission (0015, 0008,  and Fig. 2 teaches lighting system for the vehicle having plurality of array of lights)

	Per claim 17, see rejection of claim 13, wherein Gieseke teaches detection system for detecting height and width of a work vehicle load and displaying warning. Widdowson teaches projecting light on the ground for warning and guidance. 

	Per claim 18, Widdowson in view of Gieseke teaches comprising an implement lighting system including a first array field light, wherein the first array field light projects a second light emission corresponding to the implement width (0143 teaches first and second light emitters. 0017-0018 teaches plurality of array light sources, so the controller can use first or second light sources. Gieseke in Fig. 6 teaches light emission corresponding to the width of the vehicle not fitting through a passage. Therefore, before the filling date of the invention, it would have been obvious to one of ordinary skill in the art to either project light emission on the ground for the driver to see or display it on the vehicle display device. Both outcome will serve the same purpose. 

	Per claim 19 see rejection of claim 1 and further see abstract of Kurogi that teaches an autonomous agricultural vehicle. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al (US 2016/0207443) in view of Gieseke (US 2013/0222592) as applied to claim 19 above, and further in view of Donnelly et al (US 2017/0253252).

Per claim 20, Widdowson in view of Kurogi fails to teach wherein the light emission comprises a color indicative of an acceleration, deceleration or stopping of the work vehicle, or a symbol indicative of a direction corresponding to the intended path of travel of the work vehicle
However, Donnelly teaches autonomous vehicle having a lighting system and plurality of sensors (abstract). Donnelly further teaches wherein the light emission comprises a color indicative of an acceleration, deceleration or stopping of the work vehicle, or a symbol indicative of a direction corresponding to the intended path of travel of the work vehicle (0014, 0057 and 0060 teaches having illuminating different color lights for different maneuvers such as braking and acceleration). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Widdowson to use the color correspondence of Donnelly. The rationale would be to alert other vehicle drivers of the intention of the said driver/vehicle.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webb et al (US 9845043) Fig. 5 teaches projecting onto the ground laser lights corresponding to the intended route. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/           Primary Examiner, Art Unit 2685